Citation Nr: 1134703	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-07 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a right ankle disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's ex-spouse, and Appellant's daughter




ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the RO in Atlanta, Georgia.

In January 2011, the Veteran testified at a travel board hearing before the undersigned.  A transcript of the hearing is of record. 

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.  

The Veteran has submitted additional evidence in support of his claim following the Statement of the Case (SOC) and has waived consideration by the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A VA psychiatrist diagnosed the Veteran as suffering from PTSD that is due to military experiences, which include being fired upon and experiencing a general feeling of being in fear for his life while serving in a warzone. 

2.  The evidence does not show the presence of a chronic disability of the right ankle. 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, including PTSD, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010), § 3.304(f) (2010) (as amended by 75 Fed. Reg. 39,843-39,852 (July 13, 2010) & 75 Fed. Reg. 41,092 (July 15, 2010).  

2.  A right ankle disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the issue of entitlement to service connection for PTSD, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Regarding the issue of entitlement to service connection for a right ankle injury, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2005, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was not provided with a VA examination with respect to his claimed right ankle disorder.  However, the Board finds that a VA examination is not warranted.  Given the absence of in-service evidence of chronic manifestations of a right ankle disorder, the absence of a current diagnosis of a right ankle disorder, and the lack of competent and credible evidence of a nexus between service and the Veteran's claim, a remand for a VA examination would unduly delay resolution.

Further, as will be discussed in greater detail below, the Board held the claim open for more than 60 days following the hearing in order for the Veteran to have an opportunity to seek an X-ray or some other diagnosis of a right ankle disorder by a medical professional.  The Veteran was explicitly advised of the need to submit a statement or evidence from a medical professional that a identified a current diagnosis of a right ankle disability.  To date, the Veteran has not submitted additional evidence regarding his right ankle disorder.  Therefore, the Board finds that the medical evidence of record is sufficient to make a decision on the claim and a remand for a VA examination is not warranted.

Further, in compliance with its duty to assist, the RO associated the Veteran's service treatment records and VA outpatient treatment records.  The Board acknowledges that the Veteran indicated that he is in receipt of compensation from the Social Security Administration (SSA) and that records, if any exist, from the SSA have not been associated with the file.  See Transcript (T.) page 4.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  

In this instance, the Veteran clearly testified that he has never been diagnosed with a right ankle disorder.  T. at pages 11-13.  He indicated that he had self-administered his ankle care by using an Ace bandage.  Therefore, given his testimony that he has never sought out treatment for his right ankle pain, much less received a diagnosis of having a right ankle disability, the Board finds that Social Security disability records would not be relevant to the present claim as they would not establish a current diagnosis of a right ankle disorder nor shed any light on his claim for service connection of a right ankle disorder.  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

In the present case, the Veteran seeks service connection for acquired psychiatric disorders, including PTSD, as well as service connection for a right ankle disorder. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	PTSD

In addition to the laws and regulations outlined above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f)(2) (pertaining to combat Veterans).

If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The Board notes that the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 2008.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  Because the Veteran's claim was pending before the Board on July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.

This recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3)(2010).  

Here, the Board finds that the requirements of 38 C.F.R. § 3.304(f), have been met.  

In August 2004, the Veteran was seen by the VA mental health clinic for an initial visit.  He complained of flashbacks of his wartime experience but had great difficulty discussing the details.  He also complained of having a strong physiological reaction to wartime imagery on television, symptoms of hypervigilence, insomnia, irritability, that he feels aloof towards his family and friends, he avoids talking about his wartime experiences, and has thoughts about death.  He also indicated  that he had felt suicidal since the early 1970's.  He reported that he had a reoccurring thought about driving into a truck to kill himself but stated that he was able to control his actions and has not attempted to follow through.  Following a thorough interview with the Veteran, a VA staff psychiatrist diagnosed chronic PTSD and dysthymia.  

The same staff psychiatrist has regularly treated the Veteran since August 2004 and confirmed his PTSD and dysthymia diagnoses following each visit.  In January 2011, she submitted a statement indicating that in her medical opinion, the Veteran's PTSD and dysthymic disorder were more likely than not due to the fear of dying while in country and anxiety associated with fear and anticipation of attack and death.  

In his hearing before the Board, the Veteran offered sworn testimony that when he served in Vietnam, he was initially assigned to field artillery but that when he arrived, he volunteered to be a forward observer, also known as a recon sergeant.  He described the duties of a recon sergeant as going out in a team of three with a lieutenant and another sergeant.  He also indicated that his job was to carry the radio and that if something happened to the lieutenant, he was to direct the artillery supply, be the unit's mouthpiece in case of attack, and ensure that things were ready to go when they were needed.  He also reported that in reference to how close he was to the front lines, his unit was the front line.  See Transcript (T.) at page 6.  

In an October 2007 statement in support of his claim, the Veteran reported the following stressor.  He was on a mission to secure a night defense perimeter and the pointman was killed.  They could not reach the pointman's body due to sniper fire.  In response, his unit ordered artillery support along with air support and were told to throw red smoke grenades to positively mark their position.  They were also advised to get low to the ground.  On the air support's approach, debris started falling on the troops.  They did not know what was falling on them at first because they could not see or hear the jet.  The jet fired napalm bombs as it approached and hot metal fell near the Veteran and his friends.  Following the air support, the Veteran and his friends were able to retrieve the body of the pointman and they took turns carrying the body back to the base camp.  On the way back to the base camp, they came in contact with the enemy again.  More of his fellow soldiers were killed.  The Veteran fired on the enemy and his weapon jammed.  As noted above, the Veteran's job at the time was to monitor the radio.  He also attempted to unjam his weapon while monitoring the radio.  His lieutenant directed him to contact the FCC and order an air observer.  The air observer reported that there appeared to be two or three divisions trying to encircle the Veteran's unit.  Also at this time, the Veteran reported that there was gun fire all around him.  Further, at his hearing before the Board, the Veteran testified that during the stressor incident described above, he had an overwhelming generalized fear of attack from the enemy.  T. at page 8. 

Upon consideration of the foregoing, the Board has made a credibility determination that the Veteran's claimed stressors related to his fear of hostile military or terrorist activity, are consistent with the places, types, and circumstances of his service.  For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran's DD-214 and personnel records confirm that he served in Vietnam and that his one of his military occupational specialties was a recon sergeant while he was in Vietnam.  His claimed stressors of being in fear for his life appear to be consistent with the places, types, and circumstances of his service, particularly while serving as a recon sergeant.  The Board has also considered the Veteran's contentions describing his fear of threatened death or serious injury described in his statements.  The Board finds the Veteran's statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Moreover, and of equal import, the VA psychiatrist recognized the Veteran's fears and found them to be consistent with his military experiences.  Given the totality of the evidence, the Board finds that the evidence favors a finding that the Veteran's claimed stressors occurred.

As the Veteran's stressors have been shown to relate to his fear of hostile military or terrorist activity, and a VA psychiatrist has confirmed that the Veteran's current symptoms combined with his experiences in Vietnam are sufficient to support a diagnosis of PTSD, the Board finds that the doctrine of reasonable doubt supports a grant of service connection for PTSD.  

The Board additionally notes that the Veteran has been diagnosed with dysthymia.  As noted in the introduction, the claim was recharacterized as one claim for an acquired psychiatric disorder, to include PTSD, pursuant to Clemons.  The Board notes that in granting service connection for PTSD it is granting service connection for a psychiatric disability that is rated under the General Schedule for psychiatric disabilities.  Symptoms of depression, such as those encompassed by a diagnosis of dysthymia, are considered in that rating.  In this regard, the Veteran would not be entitled to separate and additional ratings for anxiety or depression or any similar psychiatric disorder in the present case, as manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14. That is, a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Based on the foregoing, the Board finds that service connection for an acquired psychiatric disorder, including PTSD, should be granted. 




      Right Ankle

Regarding the Veteran's claim for service connection of a right ankle disorder, Shedden element (1) is not met as there is no current disability.  Indeed, a review of the record reveals no treatment records regarding a right ankle disorder even though the Veteran has been treated for other physical and mental disorders.  The Veteran does not argue the contrary.  Rather, he clearly testified that he has not been diagnosed with a chronic right ankle disorder.  T. at pages 11-12.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the claim was filed in May 2005; a clinical diagnosis of a right ankle disorder was not of record at that time (resolved or unresolved) nor at any time subsequently since the claim has been pending.  

Indeed, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2010).  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Further, although the Veteran has competently and credibly complained of right ankle pain, service connection may not be granted for pain alone.  Id.

Delving further, the Board observes that service treatment records are silent as to an injury in service.  The Veteran asserts that he injured his ankle while jumping out of a helicopter in service.  T. at page 9.  At the time, he was approximately 8 feet off the ground and sitting the doorway of the helicopter and in fear that he was going to be shot.  He jumped in order to get out of the doorway of the helicopter and injured his ankle in the process.  He reported that shortly thereafter, he was approached by an officer who put him on a Medivac.  T. at page 10.  He reported that he was initially sent to a field hospital for treatment, and then to a village for recovery.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).

In this case, the Veteran is competent to report an in-service injury that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has also considered his sister's written statement that he recorded his ankle injury in a letter to her while he was in Vietnam.  The Board finds his report of injury credible even though it is not substantiated by service treatment records, particularly in light of the above finding that the Veteran experienced combat stressors even though he was not officially awarded any medals regarding combat.  38 U.S.C.A. § 1154(b).
 
However, the Board finds that although the Veteran is competent to report an in-service injury, he is not competent to report the diagnosis of what happened to his ankle in service (i.e., strain, sprain, fracture, etc).   The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  

In this case, the Veteran is not competent to provide testimony regarding the etiology of his right ankle pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because right ankle pain may be the result of any number of ailments, and is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his right ankle disorder pain are found to lack competency.

Further, at the Veteran's hearing before the Board, he indicated an intention to obtain a private medical opinion and/or X-ray of his right ankle in order to demonstrate a current disability.  The undersigned explicitly explained that a crucial element to establishing his claim for service connection was providing evidence of a current disability.  T. at 11.  He was advised that he was competent to describe his in-service injury and endorse current symptoms of pain, but that a medical professional needed to furnish evidence that diagnosed a chronic disability of the right ankle.  T. at 11 and 13.  The Board expressly held the record open for 60 days so that the Veteran could submit the evidence.   T. page 15.  To date, the Veteran has not submitted any evidence related to his right ankle.  

As the competent evidence of record does not demonstrate a current disability, the claim must be denied.  At this time, there is no competent evidence that the Veteran has a right ankle disorder nor that he had any such disorder at any time while the claim has been on appeal.  

Based on the foregoing, the claim for service connection of a right ankle disorder must be denied. 


ORDER

Service connection for an acquired psychiatric disorder including PTSD, is granted. 

Service connection for a right ankle disorder is denied. 



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


